ACCEPTED
                                                                                        03-14-00673-CR
                                                                                               4430481
                                                                              THIRD COURT OF APPEALS
                                                                                         AUSTIN, TEXAS
                                                                                    3/9/2015 9:06:00 PM
                                                                                      JEFFREY D. KYLE
                                                                                                 CLERK
                   IN THE THIRD COURT OF APPEALS
                          AT AUSTIN, TEXAS
                                                                      FILED IN
                                                               3rd COURT OF APPEALS
CHRISTOPHER ANTHONY                                                AUSTIN, TEXAS
GEORGE,                                  §                     3/9/2015 9:06:00 PM
        Appellant                        §                       JEFFREY D. KYLE
                                         §      CAUSE NO.              Clerk
                                                              03-14-00673-CR
V.                                       §      TRIAL COURT NO. 72,519
                                         §
THE STATE OF TEXAS,                      §
        Appellee                         §

               MOTION FOR LEAVE TO FILE LATE BRIEF

TO THE HONORABLE JUSTICES OF SAID COURT:

         NOW COMES CHRISTOPHER ANTHONY GEORGE, Appellant

in the above styled and numbered cause, by and through Counsel, and moves

this Court to grant his motion for leave to file a late appellant’s brief,

pursuant to Rule 38.6(d) of the Texas Rules of Appellate Procedure, and

for good cause shows the following:

         1. This case is on appeal from the 264 th District Court in Bell County,

Texas.

         2.   The case below is styled The State of Texas v. Christopher

Anthony George and numbered 72,519.

         3. Appellant was convicted of unlawful possession of a firearm by a

felon.




                                         1
         4. Appellant was assessed a sentence of 18 years’ imprisonment in

the Institutional Division-Texas Department of Criminal Justice on October

9, 2014.

         5.    Notice of appeal was given on October 17, 2014.

         6.   The Clerk’s and Reporter’s records were filed on November 5,

2015 and December 30, 2015, respectively.

         7. The Appellant’s brief was due on February 4, 2015.

         8. Appellant requests leave to file a late brief.

         9. No previous request for extension to file the brief was filed in this

cause.

         10. Appellant is currently incarcerated.

         Appellant relies on the following facts as good cause for the requested

extension: Counsel mistakenly believed she had filed appellant’s brief on

January 26, 2015 before the Court brought it to her attention on March 9,

2015 that the brief had not in fact been filed. The inadvertent mistake was

entirely Counsel’s. She would therefore request leave to file a late brief to

comply with this Court’s scheduling order. The filing of appellant’s brief is

pending before the Court, as Counsel has re-filed the brief this date

contemporaneously with the filing of this motion.




                                          2
      WHEREFORE, Appellant prays that this Court grant this Motion to

Extend Time to File Appellant’s Brief, and for such other and further relief

as the Court may deem appropriate.

                                       Respectfully submitted,

                                       COPELAND LAW FIRM
                                       P.O. Box 399
                                       Cedar Park, TX 78613
                                       Tel: 512-897-8126
                                       Fax: 512-215-8114
                                       Email: ecopeland63@yahoo.com

                                       By:   /s/Erika Copeland
                                             Erika Copeland
                                             State Bar No. 16075250
                                             Attorney for Appellant



            CERTIFICATE OF SERVICE, OF
 COMPLIANCE WITH RULE 9 and of CONFERENCE WITH ALL
                    OTHER PARIES

      This is to certify that on March 9, 2015, a true and correct copy of the
above and foregoing document was served on Bob Odom, Assistant District
Attorney of Bell County, P.O. Box 540, Belton, Texas 76513, in accordance
with the Texas Rules of Appellate Procedure, AND that this motion is in
compliance with Rule 9 of the Texas Rules of Appellate Procedure and that
portion which must be included under Rule 9.4(i)(1) contains 501 words,
AND that filing party conferred with all other parties about the merits of
this motion and that none opposed the motion.
                                                /s/ Erika Copeland
                                                 Erika Copeland




                                      3